There is no competent evidence that the certificate or transcript or affidavit is false or forged, so as to bring the case within the Penal Law, or that it is purchased, fraudulently issued, counterfeited or materially altered, so as to bring it within the Public Health Law.* Judgment of conviction of the County Court of Westchester county reversed and a new trial ordered. Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ., concurred.

See Penal Law, § 2051: Public Health Law (Consol. Laws, chap. 45; Laws of 1909, chap. 49), § 203, subd. B, IT 4.— [Rep.